Citation Nr: 0409213	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-23 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
including as an undiagnosed illness.

2.  Entitlement to service connection for an immune disorder, 
manifested by rhinitis and sinusitis, including as an 
undiagnosed illness.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1956, from May 1965 to January 1966, from July 1971 to 
October 1971, and from December 1990 to October 1991.  He 
also had additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
National Guard and Army Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in April 2001, when 
it was remanded for compliance with the Veterans Claims 
Assistance Act (VCAA) and to have the veteran examined.  As 
the RO has completed the development requested by the Board, 
no further action by the RO is required.  Stegall v. West, 
11 Vet. App. 268 (1998). 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in July 2003, and to make the final 
determination in this appeal.  A transcript of the hearing is 
associated with the file.

The Board is deciding claim of service connection for an 
immune disorder, but the claim of service connection for a 
sleep disorder, to include as due to an undiagnosed illness, 
will be addressed in the REMAND following the ORDER.  The 
remanded claim will be sent to the Appeals Management Center 
(AMC) in Washington, DC.  


FINDING OF FACT

An immune disorder, manifested by rhinitis and sinusitis, is 
not causally or etiologically related to the veteran's 
periods of active service including his Persian Gulf War 
experience. 
CONCLUSION OF LAW

An immune disorder, manifested by rhinitis and sinusitis, was 
not incurred in or aggravated by service, nor may service 
connection be presumed due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107(b), (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that Pelegrini is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The veteran filed his claim in 1997 and the claim was 
initially adjudicated by the RO in September 1998 and the 
veteran perfected his appeal prior to the enactment of the 
VCAA.  While on appeal, the Board remanded the case in April 
2001, in part, for compliance with the VCAA.  The RO then 
notified the veteran of the VCAA in a May 2001 letter.  In 
the letter, the veteran was notified of the type of evidence 
needed to substantiate the claim of service connection for a 
sleep disorder and immune system disorder, namely, evidence 
of an injury or disease in service or other event in service 
causing an injury or disease, evidence of a current 
disability, and evidence that the current disability is 
related to an injury, disease, or event in service.  He was 
informed that VA would obtain service medical records, VA 
records, and a VA medical examination, if necessary.  He was 
also informed that VA would obtain other medical records he 
identified and that he could submit a medical opinion from 
his own doctor.  He was notified too that he should identify 
any additional information or evidence that he wanted VA to 
obtain.  In the notice, the veteran was given 60 days to 
respond before the RO would decide the claim.  Afterward, 
additional evidence was obtained and the RO adjudicated the 
claim on the merits that was addressed in Supplemental 
Statements of the Case issued in March 2002 and November 
2002.  

For the above reasons, the Board finds that the RO's VCAA 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for compliance with Pelegrini, supra, (preadjudicatory 
VCAA notice), while VCAA notice was not given prior to the 
initial RO adjudication, VCAA notice was provided by the RO 
before any further adjudication of the claim on the merits 
and the content of the notice complied with the requirements 
of 38 U.S.C.A § 5103 as previously discussed.  Moreover, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to have a 
hearing.  Therefore, to decide the appeal would not be 
prejudicial to the veteran. 

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
include, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. In this regard, service medical 
records, private medical records, and VA medical records have 
been obtained.  In addition, the veteran has been afforded VA 
examinations to obtain necessary medical opinions.  And since 
completing the VCAA notification and development, in June 
2003, the veteran indicated that he had no additional 
evidence to submit.  As the veteran has not identified any 
additional evidence and as there are no additional records to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 


II.  Applicable Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection is also permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

In December 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) (to be codified at 38 U.S.C.A. 
§ 1117).  The law expands compensation for Persian Gulf 
veterans for medically unexplained chronic multisymptom 
illness, such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome.  In addition, VA pays compensation 
to a Persian Gulf veteran with a qualifying chronic 
disability that cannot be attributed to any known clinical 
diagnosis that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).
Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to signs or 
symptoms involving the respiratory system (upper or lower) 
and sleep disturbances.  38 C.F.R. § 3.317(b).

The Secretary of VA, under the relevant statutory 
authorities, has determined that, at this time, there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted pyridostigmine bromide, a drug used 
during the Persian Gulf War to protect personnel against the 
harmful effects of chemical warfare nerve agents and certain 
vaccines, including the anthrax vaccine, and multiple 
vaccines.  66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. 
Reg. 58,784-85 (Nov. 23, 2001).

III.  Factual Background

The veteran's DD Form 214 indicates he was ordered to active 
duty in support of Operation Desert Shield/Storm from 
December 27, 1990 to October 10, 1991, with service in 
Southwest Asia from February 10, 1991 to April 10, 1991.  

Available service medical records for the first period of 
active duty disclose normal sinuses, nose, mouth, and throat 
on the reports of entrance and separation examinations.  The 
reminder of the service medical records show treatment for a 
cold (1954), sore throat, cough, and nasal congestion (1955), 
and an acute upper respiratory infection (1956).  

For the period of active duty from May 1965 to January 1966, 
the available service medical records consists of the report 
of separation examination in which the sinuses, nose, mouth, 
and throat were evaluated as normal. 

There are no service medical records for the period of active 
duty from July 1971 to October 1971. 

National Guard or Army Reserve medical records show that the 
sinuses, nose, mouth, and throat were normal on examinations 
conducted annually from 1973 to 1983.  During this period, an 
entry in the service medical records in 1974 documents 
complaints of a sore throat and a head cold.  The impression 
was viral syndrome.  

Other National Guard or Army Reserve medical records consist 
of annual reports of medical examinations and reports of 
medical history from 1984 to July 1990.  Each year, the 
veteran denied having had sinusitis, hay fever, asthma, or 
ear, nose, and throat trouble.  And each year, the nose, 
sinuses, mouth, and throat were evaluated as normal. 

For the period of active duty from December 1990 to October 
1991, the service medical records document upper respiratory 
symptoms in January 1991.  In April 1991, on evaluation of 
low back pain, the ears, nose and throat were normal on 
general physical examination.  On separation examination, the 
veteran again denied a history of sinusitis, hay fever, 
asthma, and ear, nose, and throat trouble.  And the clinical 
evaluation of the sinuses, nose, mouth, and throat was 
normal. 

In conjunction with the separation examination, on the 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
form, the veteran reported that he did not have a cough or 
sinus infection.  He did report that he received an anthrax 
injection in March 1991.

On examination in September 1994 by a private physician, the 
veteran denied a history of dyspnea, wheezing, shortness of 
breath, pneumonia, bronchitis, or pleurisy.  The physical 
examination was also negative. 

During a VA in-patient chronic pain program for his back in 
June and July 1995, the veteran developed acute bronchitis 
and an upper respiratory infection that resolved without 
complications or problems. 

On VA examination November 1995, the respiratory system was 
normal and the veteran denied a history of cough or 
expectoration.  



Service department medical records show that in May 1997 the 
veteran complained of having a sore throat, stuffy nose, 
cough, sweating, and chills four times since October 1996.  
The assessment was probable bronchitis and to rule out 
sinusitis.   An X-ray report revealed that the sinuses were 
well developed and aerated.  There was no evidence of mucous 
membrane thickening, exudates, fluid, marginal osteoitis, 
erosion, or a retention cyst within the sinuses. The 
impression was a normal sinus series.  

On VA examination in June 1998, the veteran complained of 
rhinitis and that he had constant symptoms of a runny nose, 
watery eyes and nasal congestion since service in the Persian 
Gulf.  He also complained of frequent sore throats.  The 
pertinent findings were a 40 percent blockage of the nasal 
passages and clear mucus.  The diagnoses were chronic 
rhinitis and sinusitis.

Medical records of a J. M. M., M.D., disclose that in August 
1998 the veteran complained of chronic nasal symptoms since 
his return from Saudi Arabia.  The pertinent finding was 
clear mucus with some congestion.  The diagnosis was chronic 
rhinitis.  A CT scan in October 1998 showed mucosal 
thickening involving the majority of the paranasal sinuses, 
consistent with chronic sinus disease and a small mucous 
retention cyst in the right maxillary sinus.  Also in October 
1998, the veteran continued to complain of post-nasal 
drainage.  After a review of the CT scan, the physician's 
impression was chronic rhinitis.  

In November 1998, the veteran underwent bilateral maxillary 
antrostomy, a total ethmoidectomy, and frontal sinusotomy for 
chronic rhinosinusitis.  The records of J. M. M., M.D., 
associated with the surgery, disclose a long history of 
rhinosinusitis that the veteran stated was present since his 
return from Saudi Arabia.  In August 1999, the veteran 
complained of drainage at night, with a sore throat, cough, 
and congestion.  The impression was chronic rhinitis.  In 
September 1999, the veteran complained of nasal drainage.  
The impression was reflux laryngitis and chronic 
rhinosinusitis. 

In letters, dated in September and December 1999 letter, J. 
M. M., M.D., stated that the veteran had chronic nasal 
symptoms and sinus infections, including significant post-
nasal drainage.  He indicated that the veteran reported that 
the symptoms did not begin until after his return from the 
service and that his problems have been ongoing.  The 
physician expressed the opinion that since the since allergy 
testing was negative, it was not likely that this was an 
immune system problem treatable with typical antihistamines.

In December 1999, the veteran testified that he "took a 
cold" while he was stationed in Saudi Arabia during the 
Persian Gulf War and that he had not been able to get rid of 
the drainage problem since that time.  He also testified that 
he was treated in Saudi Arabia for his cold and he was given 
Dimetapp.  He stated that he sought treatment for his 
condition about 18 months to two years prior to the hearing. 

Additional medical records of J. M. M., M.D., dated in 
January and March 2000, disclose that the veteran continued 
to complain of drainage.  The impression was chronic 
rhinitis.

Other private medical records, dated in February 2001, 
disclose an impression of chronic rhinitis and drainage with 
no active problems.  

On VA psychiatric examination in June 2001, the veteran 
reported that his sinuses were operated on twice, but without 
any benefit.  He felt that his chronic nasal infections began 
after he received the anthrax vaccine.  The examiner 
expressed the opinion that the veteran's nasal infections 
were part of an undiagnosed illness related to the Gulf War. 

On VA respiratory examination in June 2001, the veteran 
reported a history of an anthrax injection while in Saudi 
Arabia and chronic nasal drainage and sinus problems since 
then.  The examiner noted that on VA examination in 1995 no 
sinus problem was identified and that a CT scan in 1998 
revealed chronic sinus disease.  The diagnosis was post-
operative, chronic bilateral maxillary sinusitis.  The 
examiner commented that the veteran's sinus problems were 
more predominant since 1998.

In July 2003, the veteran testified that he began having a 
nasal drainage problem after shortly after he arrived in 
Saudi Arabia, for which he was prescribed Dimetapp.  He also 
testified that his nasal drip continued and that he had sinus 
surgery, but that it did not help his drainage problem.  

Analysis

Compensation to a Persian Gulf veteran is payable when a 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis.  In this case, rhinitis and 
sinusitis were first documented on VA examination in June 
1998.  Thereafter, the medical evidence, both VA and private, 
consistently document the conditions.  To the extent that the 
veteran's symptoms of nasal congestion, nasal drainage, sore 
throats and sinus infections have been identified as rhinitis 
and sinusitis, they are diagnosed, known clinical entities.  
The VA examiner, who expressed the opinion that the veteran's 
nasal infections were part of an undiagnosed illness related 
to the Persian Gulf War, failed to account for the 
uncontradicted medical evidence that the veteran's symptoms 
were diagnosed as either rhinitis or sinusitis, known 
clinical diagnoses.  Therefore the presumption of service 
connection due to an undiagnosed illness does not apply to 
rhinitis and sinusitis.  38 C.F.R. § 3.317(a)(1).  And the 
Secretary of VA has determined that there is no scientific or 
medical basis to supports the proposition that there are 
harmful health effects related to the anthrax vaccine. 

Regarding service connection on as direct basis, although the 
veteran was treated for a cold, sore throat and nasal 
congestion, and an upper respiratory infection in the mid-
1950s, and a viral syndrome in 1974, these symptoms were 
acute and resolved without evidence of chronic rhinitis or 
chronic sinusitis from 1954 to 1990 as evidence by the 
service medical records, including annual physicals from 1973 
to 1990, while the veteran was serving in the National Guard 
and Army Reserve. 

As for the veteran's period of active duty in 1990 and 1991, 
including service in the Persian Gulf War, the service 
medical records document upper respiratory symptoms in 
January 1991, before the veteran was assigned to Southwest 
Asia.  After he returned from Southwest Asia, there was no 
abnormal nose or throat findings on general physical 
examination in April 1991 or later on separation examination.  
Moreover, the veteran did not report any relevant symptoms on 
the Demobilization/Redeployment Medical Evaluation form.  

After active duty in 1991, there was no finding of rhinitis 
or sinusitis on examination by a private physician in 1994.  
Although the veteran was treated for an upper respiratory 
infection in 1995, it resolved without complication.  And in 
1997, X-rays revealed normal sinuses.  It is not until June 
1998 that chronic rhinitis and sinusitis were diagnosed.  And 
later 1998, it was a private physician who associated the 
chronic nasal symptoms and sinus infections with an immune 
system problem.  

On the basis of this evidence, neither rhinitis nor sinusitis 
is affirmatively shown to have had inception during active 
duty in 1990 and 1991.  38 C.F.R. § 3.303(a).  And there is a 
lack of objective evidence of continuity of symptomatology in 
light of the medical evidence of record in 1994, 1995, and 
1997 as referred to above.  Also, the VA examiner in 2001 
found that the veteran's sinus problems were predominant 
since 1998.  Consequently, without objective evidence of 
continuity of symptomatology, following active duty in 1990 
and 1991, service connection on a direct basis for rhinitis 
and sinusitis is not established. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection and the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107. 

ORDER

Service connection for an immune disorder, manifested by 
rhinitis and sinusitis, including as an undiagnosed illness, 
is denied.

REMAND

On the issue of service connection for a sleep disorder, the 
veteran has been diagnosed with insomnia.  The medical 
evidence however is unclear as to the underlying cause of the 
insomnia and whether the current sleep problems are related 
to service or a service-connected disability.  The record 
shows that the veteran's sleep problems have been associated 
with pain, an undiagnosed illness, and post-traumatic stress 
disorder, for which the veteran has a pending claim.  Since 
the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence, the case is REMANDED for the 
following action. 

1.  Schedule the veteran for a VA 
examination by a specialist in sleep 
disorders to determine whether the 
veteran's sleep problems are related to a 
physical condition.  If the examiner 
finds no underlying physical reason for 
the veteran's sleep problems, schedule 
the veteran for an examination by a 
psychiatrist to determine whether the 
veteran's sleep problems are related to a 
psychiatric disorder.  The veteran's file 
must be made available to the examiners 
for review. 

2.  After the above development is 
completed, adjudicate the claim of 
service connection for a sleep disorder, 
to include as an undiagnosed illness.  If 
the claim remains denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran is free to submit any additional evidence and 
argument on the matter the Board has remanded.  
 Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



